Citation Nr: 1202318	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1971 to July 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in January 2008, and a substantive appeal was timely received in January 2009.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In December 2011, the Veteran's representative raised the issue of service connection for hepatitis C as secondary to an inferred claim for a psychiatric disorder to include posttraumatic stress disorder (PTSD); however, as service connection for a psychiatric disorder to include PTSD has not been established consideration for service connection for PTSD on a secondary basis is not warranted.  

As the issue of service connection for a psychiatric disorder to include PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's hepatitis C is a result of the abuse of drugs during service. 



CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA notice by letters, dated in March 2006 and in April 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

To the extent that the VCAA notice pertaining to degree of disability and effective date came in April 2008, after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case, dated in December 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and private medical records have been associated with the claims folder.  Additionally, the Veteran was afforded a VA examination in September 2008.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  In the case at hand, the Veteran filed a claim for service connection for hepatitis C in February 2006 and direct service connection may not be granted for a disability based on the abuse of alcohol or drugs.  

Evidence and Analysis

In multiple statements, to include in June 2007, March 2008, and January 2009 the Veteran admitted to using drugs intravenously during service which led to the in-service hepatitis.  He questioned whether his viral hepatitis was accurately diagnosed in service.  He explained that his drug use was not due to willful misconduct as he had mental health problems which caused his drug abuse.  

The law prohibits a grant of direct service connection for drug abuse on the basis of incurrence or aggravation in the line of duty during service; however a veteran may be service connected for a drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his drug abuse disability is secondary to or is caused by the primary service-connected disability, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Nevertheless, in the instant case service connection has not been established for drug abuse on a secondary basis and service connection has not been granted for any disability.  

Consistent with the Veteran's statements, his service treatment records from December 1972 to January 1973 show the Veteran was hospitalized for viral hepatitis.  The records in March 1973 show that the Veteran admitted to "shooting up" cocaine intravenously on a couple of occasions since his hospitalization in January.  

After service, private medical records from 2003 to 2005 show the Veteran was treated for hepatitis C.  A VA opinion was obtained in September 2008.  After reviewing the claims folder the examiner was of the opinion that even though it is unusual for hepatitis C to present with an acute viral hepatitis, it is more likely than not that the currently diagnosed hepatitis C originated in service and is etiologically related to the service findings of viral hepatitis.  The examiner's rationale for relating the current hepatitis C to service was based on the fact that the Veteran admitted to using drugs intravenously during service and intravenous drug use was documented in the service treatment records in 1973.  

Following a complete review of the evidence, the Board finds that based on the Veteran's own admissions and service treatment records, he used drugs intravenously during service.  Further, a VA doctor, a competent medical professional, concluded that the current hepatitis C was due to intravenous drug use in service.  VA compensation benefits therefore are barred for hepatitis C as it is associated with illegal drug use and the claim must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

(The Order follows on the next page.)


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


